Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-21 rejected under 35 U.S.C. 101 because:
Step 1: claim 1 recites a method for performing a series of steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One: claim 1 recites an abstract idea of mental processes. In the claim, the steps of: “electronically storing a plurality of textual conversations, wherein each textual conversation of the plurality of textual conversations corresponds to a plurality of textual messages shared between a plurality of agents and a plurality of customers”; “electronically retrieving a first set of textual conversations of a first time-period from the stored plurality of textual conversations, wherein the first set of textual conversations correspond to a first agent of the plurality of agents”; “determining a first set of features of each textual message in the retrieved first set of textual conversations of the first-time period”, “determining a first creativity score for the first agent based on the determined first set of features of the first set of textual conversations”; ”generating behavioral information, related to the first agent, based on the determined first creativity score”; “determining a first set of edge weights between the first set of textual conversations of the first agent based on the determined first set of features for the first set of textual conversations”; and “determining a first set of creativity scores for the first set of textual conversations of the first agent for the first time-period, based on the determined first set of edge weights” are recited at a high level of generality such that it could be practically performed by the human ( a human could manually save or store textual messages/conversations, and behavioral information of the agent based on score of the agent that based on features/events in an electronic device and look for or search for the stored textual messages/conversations on the electronic device) that involves insignificant extra-solution activity in the form of data gathering (see MPEP 2106.05(g)) instead of a practical application. The specification only seems to define simple mathematical calculations and well-known computer components which would not aid in directing the claim to significantly more than an abstract idea; and the determining process as claimed, however, is at a high level of generality merely reciting “determining” without explaining how the determining occurs and moreover the specification notes that the edge weights are nothing more than numbers indicating similarity between texts (paragraph 0016 - a first set of edge weights (for example numeric values)).  Thus, a human can assign a numerical value based upon a similarity judgement and then make a simple addition calculation to determine creatively either mentally or using pen and paper (the calculation is actually just a simple summation of edge weights- see paragraph 0071). These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application. The claim as a whole does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in step 2A Prong Two above do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation and do not amount to significantly more than the abstract idea. See MPEP 2106.05.
Step 1: Claim 15 which is a statutory category of invention.
Claim 15 recites the additional elements of “one or more non-transitory computer readable media”, “instructions”. The “computer readable media”, “instructions” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 15 recites the additional elements of “one or more non-transitory computer readable media”, “instructions”. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Step 1: Claim 19 recites an electronic device comprising components for performing a plurality of functions, and therefore is a machine, which is a statutory category of invention.
Step 2A, Prong One: Claim 19 recites an abstract idea of mental processes. Similar to claim1, claim 19 are recited at a high level of generality such that it could be practically performed by the human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  Other than reciting “an electronic device”, “a memory” and “a processor” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.  
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 19 recites the additional elements of “an electronic device”, “a memory” and “a processor”.  The “an electronic device”, “a memory” and “a processor” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 19 recites the additional elements of “an electronic device”, “a memory” and “a processor”. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
 	Dependent claims 2-4, 6-14, 16-18, and 20-21 inherit the same defects.
Allowable Subject Matter
2.	Claims 1-4, 6-21 would be allowable if rewritten or amended claims 1, 15, 19 to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Response to Arguments
3.	Applicant’s arguments filed 6/27/22, with respect to the 35 U.S.C. 103  have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection(s) of claims 1-4 and 6-20 has been withdrawn. Applicant's arguments with respect to the 101 rejection(s) have been fully considered but they are not persuasive. Please refer to the above 101 rejection(s).
Applicant argues that independent claims 1, 15, and 19 amended to recite “electronically storing…” and “electronically retrieving…” textual conversations and further into details regarding the determination of edge weights between sets of textual conversations so as to determine creativity scores to objectively generate behavioral information of an agent which is much more detailed than a high level of generality such that it could be performed in the human mind. Examiner respectfully submits that a human could store or save the textual conversations/messages on an electronic device and look for or search for the stored conversations; the specification only seems to define simple mathematical calculations and well-known computer components which would not aid in directing the claim to significantly more than an abstract idea; and the determining process as claimed, however, is at a high level of generality merely reciting “determining” without explaining how the determining occurs and moreover the specification notes that the edge weights are nothing more than numbers indicating similarity between texts (paragraph 0016 - a first set of edge weights (for example numeric values)).  Thus, a human can assign a numerical value based upon a similarity judgement and then make a simple addition calculation to determine creatively either mentally or using pen and paper (the calculation is actually just a simple summation of edge weights- see paragraph 0071).
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652